COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER
Cause No. 01-12-01148-CR; Rodolfo Dominguez v. The State of Texas
          On Appeal from the 400th District Court of Fort Bend County, Texas
          Trial Court Cause No. 08-DCR-49886


        On September 18, 2013, counsel for appellant filed a Notice of Intent to File Brief After
the Due Date. To the extent this notice could be construed as a request for extension of time to
file appellant’s brief, it is DENIED. Counsel, by accepting representation in this case, obligated
himself to meet the existing deadlines. Appellant is hereby ORDERED to file a brief by
September 30, 2013, or this case will be abated and remanded to the trial court for a hearing
pursuant to TEX. R. CIV. P. 38.8(b)(2).

       It is so ORDERED.


Judge=s signature: /s/ Harvey Brown
                   X Acting individually    Q Acting for the Court

Date: September 20, 2012




                                                1